 CHAUFFEURS,TEAMSTERS,ETC., LOCAL UNION 215573Chauffeurs,Teamsters and Helpers Local Union 215, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of AmericaandThe Bedford-Nugent Corp.CaseNo. 25-CB-473. June 11, 1962DECISION AND ORDEROn March 8, 1962, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer as modified below.'ORDERThe Board adopts the Recommendations of the Trial Examiner asits Order with the following modifications :1.Paragraph 1 of the Recommendations shall be modified to read :"1.Cease and desist from in any manner restraining or coercingemployees of The Bedford-Nugent Corp. in the exercise of rights guar-anteed in Section 7 of the Act."2.Paragraph 2(c) of the Recommendations shall be modified toread : "Notify the Regional director for the Twenty-fifth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith."3.The notice referred to in the Recommendations shall be modified'The Respondent excepted to the Trial Examiner's recommendation that it cease anddesist from in any manner restraining or coercing the employees of The Bedford-NugentCorp. "or of any other employer."The Respondent's violations were in fact limited tothe employees of The Bedford-Nugent CorpIn view ofCommunications Workers ofAmerica, AFL-CIO and Local No. X372, etc. v. N.LR.B.(OhioConsolidated Tele. Co ),362 U.S. 479, we shall limit our order accordingly.District 65, Retail, Wholesale andDepartmentStoreUnion, AFL-CIO (I. Posner, Inc.),133 NLRB 1555;Local 316, UnitedCement, Lime and Gypsum WorkersInternationalUnion, AFL-CIO; United Cement,Lime and Gypsum Workers International Union,AFL-CIO (National Gypsum Company),133 NLRB 1445.137 NLRB No. 67. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDso that the words "A Decision and Order" shall be substituted for thewords "The Recommendations of a Trial Examiner." 24.The said notice shall be further modified so that the paragraphthereof reading "WE WILL NOT in any manner restrain or coerce em-ployees of The Bedford-Nugent Corp., or any other employer, in theexercise of the rights guaranteed in Section 7 of the Act" shall read :"WE WILL NOT in any manner restrain or coerce employees of TheBedford-Nugent Corp. in the exercise of the rights guaranteed in Sec-tion 7 of the Act."2 In the event that this Order Is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA chargein the above-entitled case was filed onNovember 17, 1961, by TheBedford-NugentCorp.A complaint and notice of hearing thereon were issued andservedby theGeneral Counsel of the NationalLaborRelations Board on Decem-ber 27,1961.The Respondent's answer was receivedon January 2, 1962.Pursuantto notice, a hearing involving allegationsof unfairlabor practiceswithin themeaningof Section8(b)(1)(A) 1of the National Labor Relations Act, as amended, washeld in Evansville,Indiana,beforethe dulydesignatedTrialExaminer.At thehearing all parties were representedby counsel.At the openingof the hearing General Counsel's motion to amend the complaintin ceitain minor respects was granted.Counsel forthe Respondent then movedthat paragraph numbered 5(a) of the complaint,as amended,be stricken on theground that even if proven the allegation therein was not violativeof the Act.GeneralCounsel did not formally oppose the motion, statingonly thathe would"stand on the paragraph as written."The motionwas granted.Uponthe grantingof this motioncounselfor theRespondentwithdrew theanswer.General Counsel then moved for summary judgment, and the motion wasgranted.In accordance,therefore,withRules and Regulations of theNational LaborRelations Board,Section102.20,2 the TrialExaminer deems true the allegations ofthe complaint,as amended,in CaseNo. 25-CB-473, andmakes the following:FINDINGS OF FACT1.THE BUSINESSOF THE CHARGING PARTYThe Bedford-Nugent Corp.is an Indiana corporation,with places of business inIndiana and Kentucky, and its principal place of business in Evansville, Indiana.It is engaged principally in the extraction and preparation of river sand and gravel.During the year preceding issuance of the complaint,it sold and shipped from itsIndiana facilities sand and gravel valued at more than$50,000 to points outsidethat State.During the same period it sold and shipped from its Kentucky facilitiesto points outside the State of Kentucky sand and gravel valued at more than $50,000.And during the same period it purchased and caused to be delivered to its Indianafacilitiesmaterials valued at more than $50,000 directly from points outside theState of Indiana, and to its Kentucky facilities materials valued at more than$50,000 directly from points outside the State of Kentucky.The Charging Partyis engaged in commercewithin themeaning ofthe Act.i The Trial Examiner notes that the complaint also contains a summary allegation thatby acts"described above" the Respondent also violated Section 8(a) (1) and (5) of theActIt is clear that this allegation is inadvertent.2Relevant portions of this rule read:"All allegations in the complaint,if no answer isfiled . . . shall be deemed to be admitted to be true and shall be so found by the Board,unless good cause to the contrary is shown"See the Board's discussion of applicationof this rule inLiquid Carbonic Corporation,116 NLRB 795, 797. CHAUFFEURS, TEAMSTERS, ETC., LOCAL UNION 215575IT.THE RESPONDENT UNIONChauffeurs, Teamsters and Helpers Local Union 215, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor or-ganization within the meaning of the Act.At all times material herein Clifford Arden, president, and Glenn Wilkinson, vicepresident, have been and are agents of the Respondent Union within the meaningof Section 2(13) of the Act.III. THE UNFAIR LABOR PRACTICESOn or about September 26. 1961, the Respondent Union called, authorized, sanc-tioned, and conducted a strike against the Charging Employer.On or about the dates indicated below, in the course and conduct of the strike,the Respondent Union by and through its officers, agents, and representatives re-strained and coerced employees of the Employer in the exercise of the rights guar-anteed them in Section 7 of the Act, by engaging in and participating in conduct,and activities described as follows:(a)On or about September 28 and 29, 1961, the Respondent Union, by andthrough its agent, Glenn Wilkinson, threw and placed nails and tacks in and aroundthe highways and driveways leading to the Employer's Rockport and Hendersonfacilities, thereby damaging employees' property, and obstructing and interferingwith ingress to and egress from the said premises by employees of the Employer andother employers.(b) On or about September 27 and 28 and October 9, 1961, the Respondent Unionby its agent, Glenn Wilkinson, displayed and brandished an air pistol, and firedpellets from said pistol at the Employer's and customers' trucks driven by their em-ployees while and because they were entering the premises of the Employer's Rock-port facility.(c)On or about September 28, 1961, the Respondent Union, by its agent, GlennWilkinson, damaged the automobile of an employee of the Employer while withthe pickets of the Respondent Union near the premises of the Employer's Rockportfacility,because said employee crossed the Respondent's picket line and workedfor the Employer during the strike described above.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, above, occurringin connection with the operations of the Charging Company described in sectionI,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following-CONCLUSIONS OF LAW1.Chauffeurs, Teamsters and Helpers Local Union 215, International Brother-'hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.2.By engaging in the conduct above described, the Respondent restrained andcoerced employees within the meaning of Section 8 (b) (1) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of facts and conclusions of law, the TrialExaminer recommends that Chauffeurs, Teamsters and Helpers Local Union 215,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, its officers, agents, representatives, successors, and assigns, shall:1.Cease and desist from in any manner restraining or coercing employees of TheBedford-Nugent Corp., or any other employer, in the exercise of rights guaranteedin Section 7 of the Act2.Take the following affirmative action which the Trial Examiner finds will ef-fectuate the policies of the Act:(a) Post in its business office and meeting halls, copies of the notice attached heretomarked "Appendix "Copies of said notice, to be furnished by the Regional Di- 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDrector for the Twenty-fifth Region, shall, after being duly signed by an official rep-resentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all other places where notices to its members are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(b)Mail signed copies of the said notice to the Regional Director for the Twenty-fifthRegion for posting, the Charging Employer willing, at all locations wherenotices to its employees are customarily posted.Copies of said notice, to be fur-nished by the said Regional Director, after being duly signed by an authorized repre-sentative of the Respondent, shall be forthwith returned to the said Regional Directorfor such posting.(c) Notify the Regional Director for the Twenty-fifth Region, in writing, within 20days from the date of receipt of this Intermediate Report, what steps the Respondenthas taken to comply herewith.It is further recommended that, unless the Respondent shall within the prescribedperiod notify the said Regional Director that it will comply with the foregoingrecommendations, the National Labor Relations Board issue its order requiring com-pliance.APPENDIXNOTICE TO ALL MEMBERS OF CHAUFFEURS, TEAMSTERS AND HELPERS LOCAL UNION215, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AND TO ALL EMPLOYEES OF THE BEDFORD-NUGENTCORP.Pursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT in any manner restrain or coerce employees of The Bedford-Nugent Corp., or any other employer, in the exercise of the rights guaranteedin Section 7 of the Act.CHAUFFEURS, TEAMSTERS AND HELPERS LOCAL UNION215, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana, Telephone Number, Melrose2-1551, if they have any question concerning this notice or compliance with itsprovision.The Ingalls Shipbuilding Corporation,'division of Litton Indus-triesandInternational Brotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and Helpers, AFL-CIO,Local Lodge No. 693.Case No. 15-RC-2485. June 11, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John T. Lacey, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The name of the Employer appears as amendedat thehearing.137 NLRB No. 61.